Motion Granted; Dismissed and Memorandum Opinion filed April 10, 2014.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00964-CR

                     CARLOS JULIO SABINO, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCR-062551

               MEMORANDUM                         OPINION
      A written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this court. See Tex. R. App. P. 42.2. Because this
court has not delivered an opinion, we grant appellant’s request.
      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                  PER CURIAM
Panel consists of Justices Boyce, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).